Exhibit 10.2
 
REVOLVING NOTE
 

$10,000,000  September 16, 2014

 
FOR VALUE RECEIVED, the undersigned (“Borrowers”), each jointly and severally,
promises to pay to the order of REGIONS BANK (“Lender”) at the place and times
provided in the Loan Agreement referred to below, the principal sum of TEN
MILLION DOLLARS ($10,000,000) or the principal amount of all Revolving Loans
made by Lender from time to time pursuant to that certain Loan and Security
Agreement dated as of September 16, 2014, by and between Borrowers and Lender,
among others (as the same may be amended, restated, supplemented, or otherwise
modified from time to time, the “Loan Agreement”).  Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Loan Agreement.
 
The Revolving Loans evidenced by this Revolving Note shall bear interest as
provided in the Loan Agreement and shall be subject to the terms and conditions
for such Loan set forth in the Loan Agreement.
 
The principal of and interest accrued on this Revolving  Note shall be due and
payable as set forth in the Loan Agreement.
 
The unpaid principal amount of this Revolving Note from time to time outstanding
is payable in full on the Termination Date and otherwise is subject to mandatory
prepayment (and may be prepaid voluntarily) from time to time as provided in the
Loan Agreement,  and shall bear interest as provided in the Loan Agreement.  All
payments of principal and interest on this Revolving Note shall be payable to
Lender or any permitted assignee of Lender of this Revolving Note in lawful
currency of the United States of America in immediately available funds in the
manner and location indicated in the Agreement or wherever else Lender or such
permitted assignee of Lender may specify.
 
This Revolving Note is entitled to the benefits of, and evidences Obligations
incurred under, the Loan Agreement, to which reference is made for a description
of the security for this Revolving Note and for a statement of the terms and
conditions on which Borrower is permitted and required to make prepayments and
repayments of principal of the Obligations evidenced by this Revolving Note and
the terms and conditions on which such Obligations may be declared to be
immediately due and payable.
 
This Revolving Note shall be governed, construed and enforced in accordance with
the laws of the  Jurisdiction, without reference to the conflicts or choice of
law principles thereof.
 
Borrowers agree that in the event that this Note or any portion hereof is
collected by law or through an attorney at law, to pay all costs of collection,
including reasonable attorneys fees and court costs.
 
Borrowers hereby waive all requirements as to diligence, presentment, demand of
payment, protest, and (except as required by the Loan Agreement) notice of any
kind with respect to this Revolving Note.
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Revolving Note  as of the
day and year first written above.
 
 
 
 
 

 
BORROWERS:
     
ENGLOBAL CORPORATION
             
By: /s/Mark Hess                                               
     
Name: Mark Hess
 
Title: Treasurer and Chief Financial Officer
         
ENGLOBAL U.S., INC.
             
By: /s/Mark Hess                                               
     
Name: Mark Hess
 
Title: Treasurer and Chief Financial Officer
             
ENGLOBAL GOVERNMENT SERVICES, INC.
             
By: /s/Mark Hess                                               
     
Name: Mark Hess
 
Title: Treasurer and Chief Financial Officer

 